Citation Nr: 1227253	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  11-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for chronic obstructive pulmonary disease (COPD) and lung scarring.


WITNESSES AT HEARING ON APPEAL

Appellant and SL


ATTORNEY FOR THE BOARD

John Kitlas, counsel


INTRODUCTION

The Veteran served on active duty service from December 1945 to December 1948. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in April 2010, and before the undersigned Veterans Law Judge (VLJ) in May 2011.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

In August 2011, the Board remanded the case for further development to include obtaining additional records and according the Veteran a VA medical examination to address his appellate claim.  Additional medical records were added to the folder, and a VA medical examination was accomplished in September 2011.  However, for the reasons detailed below, the Board finds that this examination is not adequate for resolution of this case, and that further development is still required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, further development is required in order to comply with the duty to assist.

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable. 

The regulation implementing 38 U.S. C.A. § 1151 , 38 C.F.R. § 3.361 , in pertinent part also provides: 

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . . 

38 C.F.R. § 3.361(d). 

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for disabilities classified as COPD and scarring of the lungs.  He essentially contends that as a result of a lack of treatment or inadequate treatment at the Fayetteville VA Medical Center (VAMC), he developed additional disability of his lungs.  More specifically, he has intimated that the type of medications he received through the VAMC did not ameliorate the symptoms and manifestations of his lung conditions, but instead lengthened his recuperative period.  It has also been suggested by the Veteran that the VAMC erred when it did not use all of the available diagnostic machines and methods available to VAMC personnel, which caused him to seek treatment through a local private medical facility. 

As indicated in the Introduction, the Board remanded the case in August 2011, in part, for the Veteran to be accorded a VA medical examination and opinion which addressed his claims.  He was subsequently accorded a VA medical examination in September 2011 per the Board's remand directives.  In pertinent part, this examination report provided a detailed summary of the Veteran's history regarding his COPD as detailed by the evidence contained in the claims folder.  Following evaluation of the Veteran, the examiner diagnosed COPD with associated problems of lung scarring.  The examiner found that no evidence exists in the service treatment records of a lung disorder, and that review of evidence from the Fayetteville VAMC indicated that the Veteran had a CT scan of the chest in 2002 consistent with COPD and lung scarring.  Moreover, the VA examiner stated that there was no evidence to suggest the Veteran's underlying condition was associated with lack of care or negligence.  In support of this opinion, the VA examiner stated that review of the progress notes indicated evidence of albuterol use and appropriate prescribing of an inhaled steroid inhaler.  Further, the examiner stated that there was no evidence of negligence, or of failure to diagnose and treatment to the standards of care in the VA records.  Additionally, the examiner opined that it was less likely as not (less than a 50 percent probability) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of faulty on the part of VA in furnishing treatment and VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner stated that the Veteran was cared for appropriately and that the diagnosis of COPD was already established prior to the emergency room visit in 2008 in which the Veteran walked out and went to another facility for care.  The examiner stated there were no new or additional findings on subsequent CT.  The examiner also stated that the Veteran's chronic and sometime productive cough was simply due to years of smoking that resulted in the pathology seen on the CT and confirmed by decreased pulmonary function studies.  However, it was noted that the Veteran could have been prescribed a long acting steroid earlier in the course of his disease which could have decreased his symptomatology (wheezing and coughing) and was not given one until 2008.

The Board notes that in evaluating the Veteran's claim, the examiner referred to medical records from the Fayetteville VAMC dated in 2002 and 2007.  However, the documents assembled for the Board's review only indicate records from this facility from March 2008 to the present, excluding a 2001 audio examination.  As such records were relied upon by the September 2011 VA examiner in the opinion in this case, they are clearly relevant.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes that while the September 2011 VA examiner stated that there was no evidence to suggest the Veteran's underlying condition was associated with lack of care or negligence, and that there was no evidence of negligence, or of failure to diagnose and treatment to the standards of care in the VA records, he did not explicitly state whether the Veteran did in fact develop additional disability as a result of VA medical treatment.  This is of particular importance as the opinion concludes with the statement that the Veteran could have been prescribed a long acting steroid earlier in the course of his disease which could have decreased his symptomatology (wheezing and coughing) and was not given one until 2008.  This appears to suggest that it is possible he did develop additional disability as a result of not being provided with such treatment prior to 2008.  As the opinion indicates he had VA treatment for the disability prior to 2008, it is not clear whether this lack of such treatment was evidence of fault on the part of VA.

In view of the foregoing, the Board must find that the September 2011 VA examination is not adequate for resolution of this case.  The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to obtain clarification from the VA examiner regarding the opinion expressed therein.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); see also 38 C.F.R. 
§ 4.2 (Stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

If the original examiner is not available, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records for the Veteran's COPD since the time of the September 2011 VA medical examination should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all private medical care providers who have treated the Veteran for his COPD.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Further, the AMC/RO should follow-up on the September 2011 VA examiner's account of treatment records from the Fayetteville VAMC from 2002 and 2007, and obtain relevant records dating from 2002 to 2007, including a CT result dated in 2002.  

Also, obtain any relevant records dating from September 2011.  

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to the September 2011 VA examiner for review and clarification of the opinion previously expressed.  

* Specifically, the examiner should clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran developed additional COPD disability as a result of VA medical treatment or lack thereof.  The examiner should explain what additional disability is present.  Such a statement should reference the previous statement that the Veteran could have been prescribed a long acting steroid earlier in the course of his disease which could have decreased his symptomatology (wheezing and coughing) and was not given one until 2008.  

* Moreover, in light of this statement, the examiner must also express an opinion as to whether it is at least as likely as not that the failure to provide such treatment was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA and did VA fail to exercise the decree of care that would be expected of a reasonable health care provider?

A complete rationale for any opinion expressed must be provided.

If the original examiner is not available, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



